DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 40 recites “The capnography device 108 may have a length 116” and Fig. 1 shows length 116 extends between a top of measurement lumen 106 and a bottom outlet. It seems that length 116 should instead be the length of the measurement lumen, but it is unclear whether measurement lumen 106 comprises only the upper portion indicated by the arrow or if measurement lumen 106 extends through the capnography device, as seen in various airway adaptors known in the art. Paragraph 41 recites “the distal end of the capnography device 108 may be configured to vent aspirated air to the atmosphere,” which suggests that the outlet is part of the capnography device rather than being part of a measurement lumen extending through the capnography device. Examiner suggests clarifying the structure of the measurement lumen and capnography device.
Appropriate correction is required.

Claim Objections
Claims objected to because of the following informalities: 
Claims 4 and 16 should recite “further comprises”.
Claim 7 is missing a period at the end of the claim.
Claim 9, line 2, “aspirated air” should be replaced with “expirated air” for consistency with claim 1 language.
Claim 16 recites a “one-way gasket”. It seems that the claim should instead recite a one-way valve, which would be consistent with the specification, paragraphs 29 and 41, and claims 5 and 19. It is noted that the specification does not recite a “gasket”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“retention device for securing the enclosure to the patient’s face” in claim 1 is being interpreted as a component that holds the enclosure on the patient’s face, such as straps or equivalents thereof (pg. 12, lines 14-17).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “light-weight” apparatus. It is unclear by what standards an apparatus is considered “light-weight” other than that the apparatus is portable and wearable. The claims and specification do not recite standards by which to determine the scope of “light-weight”. To expedite prosecution, any portable and/or wearable devices will be considered light-weight. If this interpretation is incorrect, Applicant should amend the claim to clarify the claim language. Claims 2-10 are rejected by virtue of their dependency on claim 1.
Claims 1 and 20 recite the capnography device is substantially parallel to the patient’s face (claim 1, lines 11-12; claim 20, lines 7-8) . The structure of the capnography device is not defined by the claim, so it is unclear how the device can be “substantially parallel.” One of ordinary skill in the art would understand that a measurement lumen can be “substantially parallel,” as recited in lines 8-9 of claim 1, because the central axis of the lumen can be aligned with a patient’s face; however, the capnography device may not have a clear central axis. Applicant’s specification does not clarify how to interpret a capnography device being parallel to a patient’s face. Is the capnography device considered parallel because the display is upright? Does a capnography device being “substantially parallel” imply an inherent structure of the device (i.e., the device is planar or comprises a lumen that runs parallel)? Applicant should amend the claim to explicitly recite what portion of the capnography device is considered to be parallel to a user’s face and/or provide remarks explaining the claim interpretation. To expedite prosecution, any capnography devices that are not significantly wider or longer than the enclosure will be considered within the scope of the claim. 
Regarding claims 9-10, it seems Applicant has conflated the capnography device and the measurement lumen. As noted in the objections above, the specification does not clearly indicate what parts comprise the measurement lumen versus the capnography device. Claim 9 recites that a distal end of the capnography device vents aspirated air and claim 10 recites a distal end of the capnography device is configured to block attachment to another device. It is unclear if the capnography device must comprise a separate lumen in order to vent air and block attachment to other devices. To expedite prosecution, claim 9 will be interpreted as either the measurement lumen or a lumen of the capnography device vents aspirated air to the atmosphere. Claim 10 will be interpreted as either the measurement lumen or a lumen of the capnography device is configured to block attachment of another device. Applicant should amend the claims to clarify the structure of the capnography device and measurement lumen. 
Claim 10 recites “a distal end of the capnography device is configured to block attachment of another lumen or device.” The specification recites that this can be done by including a cap, seal, or one-way exit valve (pg. 12, lines 1-3). However, the claim does not recite a component for blocking attachment. It is unclear if this limitation is merely intended use or if the claim requires additional structure for performing the function. To expedite prosecution, the limitation will be interpreted as intended use. If this interpretation is incorrect, Applicant should recite a component or structure that performs the blocking function.
Claims 17 and 18 recite “the mask…is not configured for coupling to an oxygen source” and “a vent that cannot be coupled to an oxygen source,” respectively. It is unclear if this language implies a special structure of the mask or vent that prevents coupling to an oxygen source or if this is merely intended use. To expedite prosecution, the limitations will be interpreted as intended use. If this interpretation is incorrect, Applicant should explicitly recite the component or structure that performs the blocking function.

Examiner Notes on Interpretation
Examiner notes that in claims 11 and 19, although a measurement lumen is not explicitly claimed, the capnography device must inherently comprise some sort of chamber to form a substantially air-tight connection with the expiratory lumen and receive the user’s breath from the single outlet of the mask.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claim 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. US 2019/0254538, hereinafter Erdman.
Regarding claim 1, Erdman teaches a light-weight (see claim interpretation under the 112(b) rejection above) and portable apparatus for hands-free measurement (Fig. 10) of concentration or partial pressure of carbon dioxide in expiratory air output (“chemical sensor element can interface with a breath sample collected…when the patient 100 exhales into the breath sampling mask, paragraph 72; CO2 sensor disclosed as an embodiment, paragraph 70) by a non-intubated patient (all embodiments show breath sampling masks), the apparatus comprising: 
an enclosure that fits over the mouth and nose of the patient (mask 200, Fig. 10); 
an expiratory lumen for directing expirated air to exit the enclosure (see diagonal lumen between chamber 504 and structure 806 in Fig. 10); 
a measurement lumen that is connected to the expiratory lumen (chemical sensor holder housing 1002 is in fluid communication with the breath receiving chamber, paragraph 74), the measurement lumen being substantially parallel to the patient's face when the enclosure is positioned over the nose and mouth (Fig. 10);
a capnography device (chemical sensor holder 802, paragraph 72) connected to the measurement lumen for measuring concentration or partial pressure of carbon dioxide in expiratory air output by a patient (paragraphs 70, 72), the capnography device being substantially parallel to the patient's face when the enclosure is positioned over the nose and mouth (Fig. 10); 
and a retention device for securing the enclosure to the patient's face (elastic members 202, 204; Figs. 3, 11-14; see interpretation under 112(f) above), the retention device ensuring that expirated air does not leak out of the enclosure except through the expiratory lumen, and the retention device ensuring that the apparatus may be used in a hands-free way (“elastic members 202, 204 configured to secure the breath sampling mask 200 to the patient’s face…can aid in forming an air tight connection of the breath sampling mask 200 to the patient’s face,” paragraph 54).  
Regarding claim 2, Erdman teaches the capnography device comprises a display for displaying the measured concentration or partial pressure (analysis device 810, paragraph 73, Fig. 10; the claims as recited do not require that the display is mounted or physically attached to the chemical sensor), and wherein the capnography device is positioned with the display pointing outward and away from the patient's face so that a medical provider can easily read the display when looking at the patient's face (one of ordinary skill in the art would be able to move and position the analysis device 810 shown as a laptop computer in Fig. 10).
Regarding claim 3, Erdman teaches the enclosure comprises a single outlet and the expiratory lumen is attached to the single outlet (Fig. 10).
Regarding claims 4 and 5, Erdman teaches the enclosure further comprises at least one inlet (air intake port 308, see embodiment in Fig. 3 showing air inflow through port 308; paragraphs 58-59) having a one-way valve (one-way airflow valve 408, see embodiment in Fig. 4) for allowing atmospheric air to enter the enclosure through the inlet and preventing air from exiting the enclosure through the inlet (“in various embodiments, the breath sampling mask 200 can include a one-way airflow valve 408…only allowing a flow of air from outside of the mask housing 402 into the interior chamber,” paragraph 62; see also paragraph 67).  
Regarding claim 6, Erdman teaches the capnography device is smaller than the enclosure (Fig. 10).  
Regarding claim 7, Erdman teaches a length of the capnography device is 40%- 60% of a length of the enclosure (chemical sensor holder 802 and attached exhaust port 804 is shown to be about half the length of the mask 200, Fig. 10).
Regarding claims 9 and 10 (see interpretation under the 112(b) rejections above), Erdman teaches a distal end of the capnography device vents expirated air to the atmosphere (exhaust port 804, paragraphs 73-74).  

Claims 1, 3, 6, 9-11, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. US 2003/0047188, hereinafter Mace. 
Regarding claim 1, Mace teaches a light-weight (see claim interpretation under the 112(b) rejection above) and portable apparatus for hands-free measurement of concentration or partial pressure of carbon dioxide in expiratory air output (paragraphs 25-26, 39) by a non-intubated patient (“the present invention is particularly suitable for nonintubated gas exchange monitoring of conscious sedation patients,” paragraph 27), the apparatus comprising: 
an enclosure that fits over the mouth and nose of the patient (mask 12, Fig. 2); 
an expiratory lumen for directing expirated air to exit the enclosure (“face mask 12 further includes a port 18,” paragraph 38); 
a measurement lumen that is connected to the expiratory lumen (gas sample cell 20), the measurement lumen being substantially parallel to the patient's face when the enclosure is positioned over the nose and mouth (Fig. 2);
a capnography device (mainstream gas sensor 24 can be a CO2 gas sensor, paragraph 39) connected to the measurement lumen for measuring concentration or partial pressure of carbon dioxide in expiratory air output by a patient (Fig. 1A, paragraphs 25-26, 39), the capnography device being substantially parallel to the patient's face when the enclosure is positioned over the nose and mouth (see interpretation under the 112(b) rejection above); 
and a retention device for securing the enclosure to the patient's face (strap 48, Fig. 2; see interpretation under 112(f) above), the retention device ensuring that expirated air does not leak out of the enclosure except through the expiratory lumen, and the retention device ensuring that the apparatus may be used in a hands-free way (“flexible strap 48 may be coupled to face mask 12…other means as known in the art may be used to secure face mask 12 in substantial sealing engagement by peripheral rim 16 with the face of the patient,” paragraph 40).  
Regarding claim 3, Mace teaches the enclosure comprises a single outlet and the expiratory lumen is attached to the single outlet (Fig. 2; “in operation, the face mask of the present invention traps CO2 upon exhalation…and pressure forces it out of the mask,” paragraph 48).
Regarding claim 6, Mace teaches the capnography device is smaller than the enclosure (mainstream gas sensor 24 shown in Fig. 1A is smaller than the mask; the area of gas sampling cell 20 where mainstream gas sensor 24 would attach to in Fig. 2 is also smaller than the mask).  
Regarding claims 9 and 10 (see interpretation under the 112(b) rejections above), Mace teaches a distal end of the capnography device vents expirated air to the atmosphere (“open proximal and distal ends 34 and 36 by which oxygen delivery housing 30 is respectively operatively coupled to the distal end of the gas sample cell 20 and open to the ambient atmosphere,” paragraph 40; “in operation, the face mask of the present invention traps CO2 upon exhalation…and pressure forces it out of the mask,” paragraph 48).  
Regarding claim 11, Mace teaches a mask (face mask assembly 10, Fig. 2) configured to connect to a portable capnography device (gas sample cell 20 and mainstream gas sensor 24, Fig. 1A) for performing a mainstream end tidal CO2 measurement on a patient (paragraphs 25-26, 39), wherein the portable capnography device is smaller than the mask (Fig. 1A), and wherein the mask comprises: an enclosure that fits over the mouth and nose of the patient (face mask 12), wherein the enclosure has an upper portion that fits over the nose of the patient, a lower portion that is configured to be in contact with a chin of the patient (“oxygen masks include a body that is sized to seat over the nose and mouth of the patient,” paragraph 10), a lateral surface disposed between the upper portion and the lower portion, and a single outlet disposed in the lateral surface (top opening of port 18, Fig. 2), wherein the lateral surface is substantially perpendicular to the patient's face when the enclosure is positioned over the patient's nose and mouth (Fig. 2); and an expiratory lumen (port 18) directly coupled to the single outlet of the enclosure and positioned so that a longitudinal axis of the lumen is substantially parallel to the patient's face when the enclosure is secured to the patient's face, wherein the lumen is positioned to direct expiratory air from inside the enclosure to the capnography device (gas sample cell 20 and mainstream gas sensor 24), wherein the expiratory lumen is sized and shaped to form a substantially air-tight connection with the portable capnography device (“the face mask of the present invention is configured to direct substantially all of the inspiratory and expiratory gas streams to and from the patient through a gas measuring device,” paragraph 20; see also paragraph 22).  
Regarding claim 14, Mace teaches the expiratory lumen comprises a proximal end that is directly attached to the single outlet in the enclosure (port 18 connects directly to mask 12, Fig. 2) and a distal end that points towards the lower portion of the enclosure (Fig. 2).  
Regarding claim 15, Mace teaches the expiratory lumen comprises only a single pathway to ensure that a sufficient amount of expiratory air is delivered to the capnography device (Fig. 2; paragraphs 20, 22, 48).
Regarding claim 17, Mace teaches the mask is configured for monitoring the patient’s breathing (Abstract), and since the claim limitation “not configured for coupling to an oxygen source” is interpreted as intended use under the 112(b) rejection above and not providing any structural difference in the mask, Mace also teaches the same since the oxygen delivery housing 30 is detachable from the gas sample cell 20 (oxygen delivery housing 30 is configured to form various different attachments, as shown in Figs. 3-6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mace, as applied to claim 1 above, in view of U.S. Patent Pub. No. US 2013/0253336, hereinafter Haveri.
Regarding claim 2, Mace teaches a capnography device (mainstream gas sensor 24, Fig. 1A; CAPNOSTAT brands are suitable, paragraph 39) coupled to a measurement lumen (gas sample cell 20) attached to an enclosure (face mask 12) but does not teach the capnography device can comprise a display pointing outward and away from the patient's face. Haveri teaches an analogous capnography device (sensor 2, Fig. 1; paragraphs 25, 29-30) that comprises a display (display 5 and user interface 4 can comprise a touch screen, paragraph 14) and is attachable to a measurement lumen (airway adapter 3) and mask (airway adapter 3 can be connected to a facial mask, paragraph 17).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mace by substituting a CAPNOSTAT brand gas sensor for the sensor of Haveri. One would be motivated to do so because Haveri teaches a wireless capnography device is more portable, and Mace could be improved in the same way by using a wireless capnography device with integrated display. Furthermore, the results of substituting one capnography device for another would be predictable.
Regarding claim 7, Mace does not explicitly teach that a length of the capnography device (mainstream gas sensor 24) is 40%- 60% of a length of the enclosure (face mask 12). Haveri teaches factors that should be considered in gas analyzer design include portability, size, and operating time (paragraphs 2-4, 26).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mace such that a length of mainstream gas sensor 24 is 40-60% of the length of the face mask 12. Since Haveri teaches that increasing the size of the gas analyzer can increase the operating time for a wireless gas analyzer but reducing the size is preferred (paragraphs 2-4, 26), one would be motivated to experiment with different analyzer sizes given the above design considerations. Thus, configuring a length of the capnography device to be 40-60% of a length of the enclosure is obvious to try absent an indication of criticality.
	Regarding claim 8, Mace teaches the capnography device has a proximal end attached to the measurement lumen (a top edge of mainstream device 24 would attached to gas sampling cell 20), and Fig. 2 indicates that the seat where the capnography device 24 attaches to the gas sampling cell 20 is very close to the bottom edge of the enclosure. However, Mace does not explicitly teach that a distal end of the capnography device does not extend past a bottom edge of the enclosure. Haveri teaches that it is desirable to reduce the size and weight of the capnography device so it does not extend too far and weigh down the attached tubing (paragraphs 2-4, 26).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mace by reducing a size of the gas sensor to ensure that the distal end of the device does not extend past the bottom edge of the mask. One would be motivated to do so because Haveri suggests reducing the size of the capnography device in order to increase portability and prevent the device from being in the way of clinical procedures, and Mace’s device could be improved in the same way.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mace, as applied to claim 11 above, in view of U.S. Patent Pub. No. US 2007/0113854, hereinafter Mcauliffe.
Mace teaches a mask (face mask assembly 10, Fig. 2) configured to connect to a portable capnography device (gas sample cell 20 and mainstream gas sensor 24, Fig. 1A) via an expiratory lumen (port 18). Mace does not explicitly teach an outer diameter of the expiratory lumen is less than 1 inch. Mcauliffe teaches analogous mask assembly with male and female connectors comprising standard tubing diameters of 15 mm and 22mm (paragraph 28).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outer diameter of the expiratory lumen to be less than 1 inch. One would be motivated to do so because Mcauliffe teaches standard connectors used with masks and airway devices comprise diameters of 15 mm and 22 mm, and configuring the face mask port to have an outer diameter the same size or slightly smaller would allow the port to predictably fit with standard connectors in the art. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mace, as applied to claim 11 above, in view of U.S. Patent Pub. No. US 2015/0238722, hereinafter Al-Ali.
Mace teaches a mask (face mask assembly 10, Fig. 2) configured to connect to a portable capnography device (gas sample cell 20 and mainstream gas sensor 24, Fig. 1A) via an expiratory lumen (port 18). Mace does not explicitly teach the port has a length less than 1 inch. Al-Ali teaches an analogous capnography device (measurement head 105 or 205) attachable to an airway adapter (130 or 210) and a mask (paragraph 30; Figs. 2A-2B). Al-Ali teaches the airway adapter has openings for attachment at both ends, and overall has a length between 1-6 inches long (paragraph 29).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of port 18 to be less than 1 inch. One of ordinary skill in the art would recognize that the port 18 should fit with and communicate expired air with the gas sample cell 20. Since Mace does not teach explicit dimensions of port 18 and gas sample cell 20, one would be motivated to look at dimensions known in the art to configure a port size, and Al-Ali teaches airway adapter lengths that can be attached to a mask (paragraph 29; Figs. 2A-2B). Since the connecting ends of the airway adapter are shown to be about a third of the total length (Figs. 1C-1D), then, absent an indication of criticality, it would be obvious to try configuring a length of port 18 to be less than 1 inch to operably couple to airway adapters that are at least 1-3 inches in length.

Claims 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman in view of Mace. 
Regarding claim 11, Erdman teaches a mask configured to connect to a portable capnography device (breath sampling system 1000 comprising mask 200 and chemical sensor holder 802) for performing a mainstream end tidal CO2 measurement on a patient (paragraphs 5, 51, 70), wherein the portable capnography device is smaller than the mask (Fig. 10), and wherein the mask comprises: an enclosure that fits over the mouth and nose of the patient (breath sampling mask 200), wherein the enclosure has an upper portion (chamber 502) that fits over the nose of the patient, a lower portion (chamber 504) that is configured to be in contact with a chin of the patient (Fig. 10), a single outlet disposed in the enclosure (opening of chamber 504, Fig. 10); and an expiratory lumen (diagonal lumen between chambers 504 and 1002, Fig. 10) directly coupled to the single outlet of the enclosure, wherein the lumen is positioned to direct expiratory air from inside the enclosure to the capnography device (chemical sensor element can comprise a CO2 sensor, paragraph 70), wherein the expiratory lumen is sized and shaped to form a substantially air-tight connection with the portable capnography device (“sample gas can pass from the mouth chamber 504 into…the chemical sensor holder 802…sample gas can pass over chemical sensor element (not shown), secured by chemical sensor holder 802, and out exhaust port 804,” paragraph 74; all embodiments Figs. 1-10 show masks with single outlets for expired air).  
Erdman teaches all limitations of claim 11 except for a lateral surface disposed between the upper portion and the lower portion, wherein the lateral surface is substantially perpendicular to the patient's face, and a longitudinal axis of the expiratory lumen is substantially parallel to the patient's face. Mace teaches an analogous mask assembly suitable for non-intubated patients (paragraph 27) comprising a face mask 12 with a single outlet in a lateral surface of the mask (top opening of port 18, Fig. 2) connected to an expiratory lumen (port 18) that has an axis substantially parallel to the patient’s face and has an airtight connection with the portable capnography device  (gas sample cell 20 and mainstream gas analyzer 24, Fig. 2; “the face mask of the present invention is configured to direct substantially all of the inspiratory and expiratory gas streams to and from the patient through a gas measuring device,” paragraph 20; see also paragraph 22).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Erdman to use the mask shape of Mace’s Fig. 2 such that chemical sensor holder 802 is in fluid communication with a single outlet disposed in a lateral surface of the mask. One would be motivated to do so because Mace teaches “the face mask…is configured with minimal dead space…to more accurately reflect the patient’s carbon dioxide output” (paragraph 23), and the mask assembly of Erdman could be improved in the same way. Furthermore, modifying the external mask shape of Erdman while keeping the same components and functions (i.e., intake port 308, valve 408, chemical sensor holder 802) should yield predictable results. Thus, Erdman in view of Mace teaches all limitations of claim 11.
Regarding claim 14, Erdman in view of Mace teaches the expiratory lumen comprises a proximal end that is directly attached to the single outlet in the enclosure (port 18 of Mace Fig. 2 is attached directly to the mask) and a distal end that points towards the lower portion of the enclosure (Erdman Fig. 10, Mace Fig. 2).  
Regarding claim 15, Erdman teaches the expiratory lumen comprises only a single pathway to ensure that a sufficient amount of expiratory air is delivered to the capnography device (Fig. 10; “a controlled unidirectional flow of air through the breath sampling mask 200,” paragraph 67).
Regarding claim 17, Erdman teaches the mask is configured for monitoring the patient’s breathing (Abstract), and since the claim limitation “not configured for coupling to an oxygen source” is interpreted as intended use under the 112(b) rejection above and not providing any structural difference in the mask, Erdman also teaches the same since exhaust port 804 vents to ambient air 804 (Fig. 10, paragraphs 73-74). 
Regarding claims 16 and 18 (see interpretation under the 112(b) rejection above), Erdman teaches the enclosure comprises at least one inlet (intake port 308, see embodiments in Figs. 4-6) having a one-way gasket (airflow valve 408) that allows atmospheric air to flow into the enclosure through the inlet and prevents air from flowing out of the enclosure through the inlet (paragraphs 62, 67), wherein the at least one inlet is a vent that cannot be coupled to an oxygen source (Erdman indicates that ambient air enters through the intake port, paragraphs 58, 61, 67).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Haveri in view of Erdman. 
Regarding claim 19, Haveri teaches a method for monitoring a patient's breathing, the method comprising: determining that the patient does not require breathing assistance (the second port can be open to ambient air if the sensor 2 is connected to a mask and the patient is not intubated or connected to a ventilator, paragraph 17; “when the patient is in stable condition it is usually sufficient to show only the end tidal (ET) values of gas concentrations,” paragraph 25); attaching a mask to cover the patient's nose and mouth (facial mask, paragraph 17); and attaching a portable capnography device (sensor 2, paragraph 14, Fig. 1; mainstream analyzer is lightweight and small, paragraph 3) to an outlet of the mask (sensor 2 is connected to a mask via airway adapter 3, paragraph 17).
Haveri explicitly teaches all limitations of claim 19 except for the mask including a single outlet, a one-way valve for air to enter the mask, and the portable capnography device being smaller than the mask. Haveri teaches the portable capnography device can be attached to a mask, but does not show such an arrangement. Erdman teaches an analogous breath monitoring device comprising a mask with a single outlet (exhaust vent 804) and one-way valve inlet (one-way airflow valve 408, see embodiments in Figs. 4-6) and removably attached to a chemical sensing element holder 802 (Fig. 10, paragraph 74).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the portable breathing gas analyzer taught by Haveri with the mask of Erdman. One would have been motivated to look at masks known within the art since Haveri teaches the portable breathing gas analyzer can be attached to a mask, but does not show such an arrangement. Erdman’s mask functions to direct exhalations to a mainstream gas analyzer, and Haveri’s analyzer can measure the exhaled breath of a non-intubated patient, so one of ordinary skill in the art could have combined both elements, and in combination each element performs the same function as it does separately. 
Furthermore, although Haveri and Erdman do not explicitly teach relative sizes of the devices, Haveri teaches that it is desirable to make the portable capnography device small and lightweight. Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the portable capnography device smaller than the mask.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haveri in view of Erdman, as applied to claim 19 above, and further in view of Mace. 
Haveri in view of Erdman teaches a sensor with a display (Haveri Fig. 1) attached to a mask with a single outlet that directs expired air to the sensor (Erdman Fig. 10). Haveri in view of Erdman further suggests that an expiration lumen (airway adapter 3) is attached to the single outlet of the mask, and the portable capnography device (sensor 2, Haveri Fig. 1) is directly attached to the expiration lumen (although “expiration lumen” is interpreted in claims 1 and 11 as a port of the mask, claim 20 does not explicitly recite this. Since airway adapter 3 is coupled to an outlet of a mask and sensor 2 is attached directly to airway adapter 3, airway adapter 3 meets the limitations of the expiration lumen as currently recited). However, Haveri in view of Erdman does not explicitly teach or suggest the single outlet is disposed in a lateral surface of the mask, wherein the lateral surface is substantially perpendicular to the patient's face when the mask is attached to the patient's nose and mouth, wherein the portable capnography device is disposed in a position that is substantially parallel to the patient's face. Mace teaches an analogous mask assembly suitable for non-intubated patients (paragraph 27) comprising a face mask 12 with a single outlet 18 in a lateral surface of the mask (Fig. 2) connected to a gas sampling cell 20 and mainstream gas analyzer 24 that is open to ambient air (paragraph 40).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Haveri in view of Erdman such that the mask shape is configured similarly to Mace’s Fig. 2. One would be motivated to do so because Mace teaches “the face mask…is configured with minimal dead space…to more accurately reflect the patient’s carbon dioxide output” (paragraph 23), and the mask assembly of Haveri in view of Erdman could be improved in the same way. Furthermore, modifying the external mask shape of Erdman while keeping the same components and functions (i.e., intake port 308, valve 408) should yield predictable results. Thus, Haveri in view of Erdman and Mace teaches all limitations of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mault et al. (International Pub. No. WO 01/08554) teaches an indirect calorimeter with a flow pathway connected to a mask (Figs. 1-4, Abstract). 
Hampton et al. (U.S. Patent No. 6,648,833) teaches measuring carbon dioxide concentration in a patient’s breath to determine a lung disease condition (Abstract)
Scarberry et al. (U.S. Patent Pub. No. US 2006/0249160) teaches a mask with an airway adapter for a gas measurement module (Abstract).
Nashed (U.S. Patent Pub. No. US 2005/0145247) teaches an oxygen mask with a carbon dioxide monitoring device and an inflow valve (Abstract).
Gabriel et al. (U.S. Patent Pub. No. US 2007/0048180) teaches a breath analyzer with a display that can be attached to a mask (Fig. 9, paragraph 114).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791